Citation Nr: 1143627	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  07-38 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to an increased rating for chondromalacia of the left knee post partial lateral meniscectomy, currently rated as 20 percent disabling. 

3.  Entitlement to an increased rating for chondromalacia of the right knee, currently rated as 10 percent disabling.

4.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities(TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from January 1986 to May 1989.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from adverse action by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in April 2009 and is now ready for appellate review of Issues 1 thru 3 as listed above.  Issue 4 has been raised since the Board remand was prepared in April 2009, and is REMANDED to the RO for initial adjudication via the Appeals Management Center in Washington, DC.

With respect to two additional issues said to remain on appeal in the October 2011 presentation by the Veteran's representative; namely entitlement to service connection for an acquired mental disorder and a sleep disorder, the Board finds that these issues have been rendered moot by a March 2010 rating decision which granted service connection for a disability characterized as posttraumatic stress disorder (PTSD), also claimed as stress, nightmares, and anxiety.  The diagnostic codes codified at 38 C.F.R. § 4.130 provide the same rating criteria for all acquired psychiatric disabilities, irrespective of diagnosis.  As a result, the Board finds that no additional compensation could be assigned for any diagnosed mental disability other than PTSD and the related symptoms manifested by the Veteran, without violating the principle against pyramiding, or employing the VA Schedule for Rating Disabilities as a vehicle for compensating him twice for the same symptomatology.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) 38 C.F.R. § 4.14 (2011).  

With respect to a sleep disorder, the Veteran has attributed such problems, including nightmares, to PTSD in statements received from him in November 2004 and July 2006, and the RO included nightmares in its description of the service-connected disability attributable to PTSD in the March 2010 rating decision granting service connection for such disability.  The Board therefore finds that any disability attributable to a sleep disorder is included in, and contemplated by, the rating currently assigned for PTSD.  


FINDINGS OF FACT

1.  The probative weight of the evidence is against a conclusion that the Veteran has migraine headaches which are the result of service, and the Veteran has not credibly linked migraine headaches thereto.  

2.  The record does not demonstrate that there is impairment of the left tibia and fibula manifested by malunion with marked left knee or ankle disability.  

3.  Motion in each knee is to full extension and flexion is to, at worst, 90 degrees in the left knee and 115 degrees in the right knee.  

4.  Severe recurrent subluxation or lateral instability is not shown in the left knee, and moderate recurrent subluxation or lateral instability is not shown in the right knee.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 

2.  The criteria for a rating in excess of 20 percent for chondromalacia of the left knee post partial lateral meniscectomy are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5257, 5260, 5261 (2011).  

3.  The criteria for a rating in excess of 10 percent for chondromalacia of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.41, 4.71a, DCs 5257, 5260, 5261 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and, as discussed herein, none has been shown.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). 

The RO advised the Veteran of what the evidence must show to establish entitlement to service connection for migraine headaches in a July 2003 notification letter issued prior to initial adjudication, as well as June 2005 and May 2009 letters issued thereafter.  Letters dated in July 2004 and May 2009 informed the Veteran of what the evidence must show to establish entitlement to increased ratings for his service connected knee disabilities.  These letters described the types of information and evidence that the Veteran needed to submit to substantiate his claims.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  In particular regard to Dingess notice requirements, the Board notes that the Veteran was advised of the elements of degree of disability and effective date in the May 2009 VCAA notice letter.  This letter also provided the Veteran with the rating criteria applicable to his service connected knee disabilities.   

Thus, in consideration of the foregoing, the Board concludes that the Veteran was provided with adequate VCAA notice by way of the VCAA notice letters referenced above.  Also, the RO provided the Veteran with a copy of the January 2004, October 2004, and August 2005 rating decisions, the June 2007 SOC and the February 2010 SSOC which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  Any prejudice which could have resulted from the Veteran not being provided with the notice contained in notice letters issued after initial adjudication was cured by the readjudication in the February 2010 SSOC. 

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and his attorney had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

In regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records (STRs) for his period of active military service are included in the claims folder.  In addition, post-service treatment records adequately identified as relevant to the claim have been obtained, to the extent possible, and are associated with the claims folders.  In this regard, records of post-service private treatment have been associated with the claims file, as have reports from and VA outpatient treatment dated through August 2010.  No further statement has been received by the Veteran indicating the existence of additional pertinent evidence not requested.  The Veteran was afforded an opportunity to address his claims, and did so by submitted statements. 

The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.  In short, in this case, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" of the claims addressed in the decision that follows.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

VA examinations for compensation purposes addressing the severity of the Veteran's service connected knee disabilities were conducted in December 2004, June 2009, and October 2009, and the Veteran was afforded VA examinations in August 2005 and June 2009 that included opinions as to whether the Veteran had migraine headaches as a result of service.  The Board finds that these examinations, taken together with records of post-service private and VA treatment and the Veteran's own submitted statements, as discussed below, are adequate for the Board's adjudication herein, and the RO has complied with the instructions in the April 2009 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was duly afforded the opportunity to produce additional evidence to support his claims, and the VA examinations have provided adequate information to evaluate the Veteran's knee disabilities for rating purposes and to equitably adjudicate the claim for service connection for migraine headaches.  

With respect to the assertions contained in the October 2011 Written Brief Presentation as to the adequacy of the December 2009 VA neuropsychological evaluation, the findings from this examination are not directly pertinent to the issues adjudicated below, and will not be utilized in this decision.  Although the Veteran's representative indicated that the alleged flaws coincident with the December 2009 VA neuropsychological examination raised questions as to the adequacy of other VA examinations which have been provided to the Veteran, none of those examinations was conducted by the examiner who conducted the December 2009 VA neuropsychological examination, and there is otherwise nothing in the reports from those examination to suggest that the VA examinations relied upon in this decision are not adequate for adjudication purposes.  In short, the Board has determined that the evidentiary record is adequate, the Veteran has not demonstrated any prejudicial or harmful error in VCAA notice, and any presumption of error as to the first element of VCAA notice has been rebutted in this case.  See Shinseki v. Sanders, supra.  In sum, the Board concludes that all required notice and development assistance has been afforded to the appellant.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Service Connection for Migraine Headaches

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131.   

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Veteran complained about headaches during service in June 1986, with a diagnosis at that time of viral syndrome.  Sinus headaches were also described in November 1987 and the Veteran reported symptoms of sore throat, runny nose, and headaches in July 1988.  An April 1989 STR reflected treatment of the Veteran for injuries after an incident in which he was kicked in the head, with an assessment of a contusion, a possible mild concussion, and possible mild nasal fracture.  A mild deviated septum was also shown at that time, and service connection for such disability was ultimately granted by an October 1989 rating decision.  The April 1989 STRs noted symptoms from this injury as including loss of consciousness, ear ringing, a nose bleed, dizziness/lightheadedness, blurry vision and pain in the left eye, neck pain, difficulty with memory, neck pain, and headaches.  Headaches were not referenced on the report from the May 1989 separation examination, and the Veteran did not refer to headaches in his original claim for VA compensation filed in June 1989.

The first VA compensation examination conducted after service in July 1989 contained no reference to headaches.  The first post-service clinical evidence of headaches is contained in reports of unrelated private treatment in October 2000 that indicated the Veteran suffered from migraine headaches.  A May 2001 VA outpatient treatment record reflects an assessment that includes migraine headaches, with the Veteran reporting at that time that he had been suffering from migraine headaches since 1995 after sustaining an electric shock while plugging in a laptop.  In a claim submitted in July 2001, the Veteran contended that his headaches were related to the head injury sustained in service.  At an August 2001 VA examination, the Veteran reported that he had been suffering from headaches associated with sinusitis.   

In August 2005, the Veteran was provided a VA compensation examination to determine if there was a relationship between service and migraine headaches.  These reports document review of the April 1989 STRs describing the injuries sustained after the Veteran was kicked in the head.  The Veteran reported that he had not visited a doctor for treatment of migraine headaches "in the past several years."  The Veteran did not allege that his migraine headaches began when he was kicked in the head in 1989 but reported they started some time in the early 1990s.  Following the examination, the assessment included migraine headaches, and the examiner concluded that based on the reported history of an onset of headaches in 1995 following after a severe electric shock and lack of any evidence otherwise linking headaches to the in-service injury, the Veteran's migraine headaches were not the result of a service related injury and were not otherwise service related.  

In April 2006, the Veteran sustained a closed head injury with loss of consciousness in a motorcycle accident.  A CT of the head showed a left-sided temporal bone fracture and epidural hematoma.  MRIs in that month resulted in findings to include a subarachnoid hemorrhage, scattered subdural hematomas, a focus of diffusion abnormality in the left paramedian frontal lobe, and a subdural abscess.  The Veteran was hospitalized for treatment of the injuries sustained in this motorcycle accident through May 3, 2006. 

In compliance withe the directives of the April 2009 Board remand, the Veteran was afforded another VA compensation examination in June 2009 to determine if there is an etiologic relationship between headaches and service.  The claims files were reviewed prior to the examination, and reflect specific consideration of the April 1989 STR following the incident in which the Veteran was kicked in the head.  The Veteran reported to the examiner that "several months" after the head injury he developed intermittent headaches occurring on average twice a week.  The additional head injury in 2006 following the motorcycle accident was also described, and the Veteran reported that his headaches thereafter became daily, constant, and severe.  

In reviewing the clinical history electronically, reference was made to a report from an appointment in a urology clinic at the Tucson VA medical center on November 3, 2000, that showed a five year history of migraine headaches.  (While the claims files only reflect records of VA outpatient treatment provided at the Phoenix VA medical center and contain no original records of VA outpatient treatment rendered at the VA medical center in Tucson, the report of treatment in Tucson in November 2000 was set forth in complete detail in the examination report, and the history of an onset of headaches in 1995 following the reported electrocution is consistent with that reflected on a VA outpatient treatment report from May 2001 which is of record.  So, there being no indication that such records would provide any information linking headaches to service, the adjudication of the Veteran's claim need not be delayed further to obtain any additional reports of VA treatment rendered at the medical center in Tucson.)  

Following review of the November 3, 2000, report and the other pertinent clinical history, the examiner noted that the November 2000 report revealing a five year history of migraine headaches placed the onset of such headaches in 1995, six years after the in-service injury in 1989.  Thereafter, the examiner who conducted the June 2009 VA examination cited to medical literature stating that for headaches to be attributed to a concussion, they had to be manifested within 7 days according to one of these medical treatises or three months according to another.  As such, the examiner concluded that "by the data from the medical literature quoted above, [the] Veteran's migraines [are] not part of his postconcussion syndrome."  The examiner also noted that since the November 2000 report did not report a history of headaches prior to 1995, "the speculative conclusion could be made [that] the [V]eteran's headache post head injury [in] 1989 had been gone for several years plus 6 more years (from 11/3/2000 to 2006 when he sustained his second head injury).  To state that [the] Veteran's headache post head injury [that occurred in] 1989, that had been gone for at least 11 years, . . . [was] aggravated by [the] head injury [that incurred in] 2006 is pure speculation."   

In summary, the two VA medical opinions addressing the question of whether the Veteran has migraine headaches as a result of service, to include the injury to the head sustained therein, have found no relation between service and the Veteran's migraine headaches, and there is no medical opinion or competent evidence of record linking headaches to service.  Also weighing against the Veteran's claim is the fact that the he did not report having headaches on his original application for VA benefits filed in June 1989, the first VA examination conducted after service in July 1989 did not describe headaches, and the first post service indication of headaches is dated from 1995, some six years after separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that a lengthy period of absence of complaints and medical treatment for a condition can be considered as a factor in resolving a claim).  Moreover, in relating the history of headaches from 1995, the evidence shows that the Veteran attributed those headaches (in a history provided to a VA examiner in May 2001) not to service but to being "electrocuted" in 1995.  Finally, the report from the August 2005 VA examination showed the Veteran not relating his headaches to service and reporting that they started some time in the early 1990s.  

The Board notes that while the Veteran placed the onset of his headaches as being "several months" after the in-service injury to the examiner at the June 2009 VA examination, the medical literature cited in the June 2009 VA examination would still appear to place this onset of headaches outside even the longest time period cited in this literature (three months) for which such headaches may be presumed to have been caused by a head injury.  While the Board recognizes that the Veteran in communication with VA adjudicators in connection with his claim has essentially reported having headaches associated with the head injury immediately after its occurrence, the Board finds the statements made by the Veteran to VA examiners in May 2001, August 2005, and June 2009 to have much greater probative value than the history reflected in his communications with VA adjudicative personnel both because of their contemporaneous nature and because they were prepared by medical personnel for neutral (treatment/evaluation) purposes.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (self-interest in the outcome does not affect a claimant's competency to testify, but may affect the credibility of testimony).  

In summary, although the Veteran has asserted that he has current migraine headaches as a result of the head injury sustained during service, the Board does not find his assertions credible, for the reasons and bases set forth above.  As a result, and given the lack of any competent medical evidence linking headaches to service, the Board finds the preponderance of the evidence is against the claim for service connection for migraine headaches, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

B.  Increased Rating for Left and Right Knee Disabilities

Disability ratings are intended to compensate for reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
These ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; functional loss may occur as a result of weakness, fatigability, incoordination, or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled." Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Specific diagnostic code provisions relate to arthritis and others are available for rating limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

Under DC 5260, a 10 percent rating is warranted for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260.  A 20 percent rating under DC 5260 requires flexion to be limited to 30 degrees, and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Id.  A 10 percent rating is warranted for limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, DC 5261.  A 20 percent rating requires extension to be limited to 15 degrees, and a 30 percent evaluation is warranted when extension is limited to 20 degrees.  Id.  The normal range of motion of the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  In the event of a disability manifesting both limitation of flexion and limitation of extension, VA is to provide two separate ratings under DCs 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  Id.  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel  further explained that, to warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating. 

38 C.F.R. § 4.71a, DC 5259 provides for a single 10 percent rating for symptomatic residuals of the removal of semilunar cartilage.  Impairment resulting from malunion of the tibia and fibula warrants a 10 percent rating when knee or ankle disability is slight, 20 percent when moderate and 30 percent when marked.  38 C.F.R. § 4.71a, DC 5262.  A 40 percent rating under DC 5262 requires nonunion with loose motion and the requirement of a brace.  

The service-connected left knee disability as reflected by the most recent rating decision is rated under DCs 5259-5262.  Hyphenated diagnostic code numbers reflects the assignment of a rating under the first code, using the criteria of the second code.  See 38 C.F.R. § 4.20.  The service-connected right knee disability is currently rated under DC 5260. 

The claims files reflect that the Veteran has had knee problems in, and since, service.  His initial VA examination in July 1989 identified chondromalacia of both knees with a full range of movement, and an October 1989 rating decision granted service connection for chondromalacia of the right and left knee, with a 10 percent rating assigned for each knee.  The 10 percent rating for the right knee has been continued until the present time.  

Thereafter, the Veteran has been seen on a recurring basis for one or both knees.  Private treatment records show that in January 2001, he was seen for repair of a torn lateral meniscus as well as chondrosis of the lateral femoral condyle and medial and lateral patellar facets of varying degrees of deterioration in the left knee.  Following this surgery, a February 2002 rating decision assigned a temporary100 percent rating under 38 C.F.R. § 4.30 from mid-January 2001 for the partial lateral left meniscectomy, after which the rating for the left knee was increased from 10 to 20 percent disabling effective from March 1, 2001.  This 20 percent rating has been continued until the present time.  

On VA examination in August 2001, it was noted that he had always had problems with both knees, but the right was less problematic than the left.  The Veteran was diagnosed with bilateral chondromalacia, although X-rays of the knees at that time were normal.  A report of VA orthopedic examination in December 2004 is also of record, with motion at time shown to full extension in each knee and flexion to 105 degrees in the left knee and 130 in the right, unchanged with repetitive motion.  There was no crepitation on active motion, no fatigability, and the ligaments were stable.   

At a June 2009 VA examination, the Veteran reported having left knee pain in the last year to a leve of 6.5 out of 10.  It was noted that he used a cane to support both knees and wore bilateral knee braces.  He described left knee pain to a level of 5/10.  Medications for his knee disabilities were described as including ibuprofen, and it was indicated that pain medication provided for other problems also provided relief.  He reported that he was not working but that this was due to non orthopedic problems.  The examiner stated that if the Veteran's only problems were with his knees, he could maintain sedentary employment that did no require excessive squatting, kneeling, climbing, carrying heavy weight, or prolonged standing.  

Upon physical examination in June 2009, the Veteran was observed to walk with the use of a cane and knee supports.  While sitting on a table, active motion in the left knee was from full extension to 90 degree of flexion.  There was crepitation on the left but not the right, and there was 3/4 of an inch of atrophy of the left midthigh.  Each knee was stable, anteriorly, posteriorly, and mediolaterally.  Active range of motion in the supine position was to full extension in each knee, and flexion in the left knee was to 120 degrees on three repetitions with no decrease in motion with repetition or pain.  Flexion in the right knee was to 130 degrees with three repetitions with no decrease in motion with repetition or pain.  X-rays of the knee were interpreted as showing bilateral medial compartment narrowing, congenital partial lateral subluxation, and mild spur formation on the left patellar surface.  The examiner found that right knee disability (unspecified by the examiner) was not a "service-connected problem at all."  

In summarizing the service-connected knee disability, the examiner reemphasized that the Veteran's knee disabilities were not preventing him from working.  The examiner also stated that there were some mild restrictions of the left knee when compared to the right, and that the Veteran's knee disabilities would prevent him from squatting and kneeling and completing tasks such as yard work.  The examiner also stated that the knee disability would make lifting and carrying difficult. 

The most recent VA examination of the knees was conducted in October 2009, the reports from which reflect review of the claims file.  At that time, the Veteran stated that he had to use a cane due to ongoing bilateral knee trouble, and that he can only walk for perhaps 50 yards before he has to stop.  He said the knee pain would awaken him frequently at night, and estimated the pain in the right knee to 7-8/10 and 8-9/10 in the right.  He was said to be limited in the ability to squat and kneel, and said he avoids climbing stairs.  The Veteran reported that each year his knee disability seemed to be making him more uncomfortable.  Medication for his knee disability was said to include anti inflammatory medication and pain pills.  

Upon physical examination in October 2009, the Veteran's posture was said to be normal and that the Veteran wore bilateral knee braces.  There was no calf or thigh atrophy and no patellofemoral crepitation.  Passive movement of each patella elicited significant discomfort.  The examiner did no detect increased posterior or anterior laxity or lateral instability in either knee, and the popliteal space appeared to be normal.  Active range of motion with three repetitions to each knee showed full extension and 115 degrees of flexion before the Veteran had to stop due to pain.  The examiner summarized the impact of the Veteran's knee disability as limiting his ability to walk distances, squat, climb, or kneel.  The examiner also said the Veteran would be able to function in a sedentary job if his knee problems were his only disability.  An MRI of the right knee conducted in November 2009 was interpreted in an addendum to the October 2009 VA examination report as showing possible tears of the middle and posterior third of the medial meniscus.  

Applying the rating criteria to the facts summarized above, the clinical evidence  shows that motion in the either knee does not equate with the loss of flexion or extension to warrant an increased rating for either knee under DCs 5260 or 5261.  More specifically, extension was not limited in either knee, thereby precluding increased compensation for either knee under DC 5261.  Flexion was to, at worst, 90 degrees in the left knee, and as a rating in excess of 20 percent under DC 5260 requires flexion to be limited to 15 degrees, a rating in excess of 20 percent cannot be assigned for the service connected left knee disability under DC 5260.  As a rating in excess of 10 percent under DC 5260 requires flexion to be limited to 30 degrees, and flexion is to at worst 115 degrees in the right knee, a rating in excess of 10 percent cannot be assigned for the service connected right knee disability under DC 5260. 

Additionally, while the Veteran wears knee braces, no instability in either knee was shown at the VA examinations set forth above, and there is otherwise no evidence that "severe" recurrent subluxation or lateral instability accompanies the service connected left knee disability so as to warrant a rating in excess of 20 percent for the left knee under DC 5257 or "moderate" recurrent subluxation or lateral instability accompanying the service connected right knee disability so as to warrant a rating in excess of 10 percent for the right knee under DC 5257.  The lack of any clinical evidence of instability also precludes the assignment of a separate rating pursuant to VAOPGCPREC 23-97.  

With respect to a rating in excess of 20 percent for the left knee under DC 5262, such a rating would require malunion of the tibia and fibula with marked knee or ankle disability.  It is not clear why this DC was chosen by the RO as the radiographic and other clinical evidence does not appear to demonstrate that the service connected disability includes malunion of the left tibia and fibula, but this fact notwithstanding, "marked" disability in the left knee is simply not demonstrated by the clinical evidence set forth above, nor has it been contended or demonstrated that there is any ankle disability associated with the service connected left knee disability.  The only other remaining DC pertinent to the knee that would provide for a rating in excess of 20 percent for the left knee or 10 percent for the right knee, DC 5256, is inapplicable as the medical records show no findings of ankylosis in the knee.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.

In evaluating the Veteran's claims for increased ratings for his service-connected knee disabilities, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40,  4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f). The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In this case, the medical evidence shows that Veteran's functional impairment associated with the service-connected knee disabilities includes effects on some physical activities, such as walking long distances, squatting, climbing, and kneeling.  However, the Board finds that the functional impairment due to pain is either contemplated in the ratings which have been assigned, or does not warrant the assignment of increased compensation based on the clinical findings set forth above.  In their  totality, the medical examination reports of record have also reflected consideration of functional loss due to weakness, fatigability, or pain in determining the present severity of the service connected knee disabilities  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

In summary, and for the reasons stated above, the Board finds that the evidence preponderates against a conclusion that the criteria for increased ratings for the service-connected left knee disabilities are met under all potentially applicable diagnostic codes.  The Board has also considered whether this case warrants referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  Here, however, the evidence does not reflect that the disability at issue has caused marked interference with employment, or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  In this regard, the VA physician who conducted the 2009 examinations specifically found that the Veteran's service-connected knee disabilities would not preclude sedentary employment.  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008), in which the Court held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Hence, referral for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that his service-connected knee disabilities are more severe than is reflected by the current ratings.  In this regard, medical evidence is generally required to address questions requiring medical expertise in a probative fashion; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu, supra.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, Buchanan, Davidson, supra.   

The Board has carefully considered the Veteran's contentions and arguments.  In this case, however, the competent medical evidence offering detailed descriptions of symptomatology attributable to the service connected knee disabilities and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms attributable to his service connected knee disabilities.  The lay statements and testimony have been considered together with the probative medical evidence clinically evaluating the severity of each one of the disability-related symptoms.  The preponderance of the most probative evidence is against the assignment of increased ratings or the service connected knee disabilities.   

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the governing diagnostic codes.  See Espiritu, supra. 

Such competent evidence concerning the nature and extent of the manifestations of the knee disabilities has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment notes) directly address the criteria under which the manifestations of the Veteran's knee disabilities have been evaluated.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the symptoms associated with the Veteran's knee disabilities.  The preponderance of the most probative evidence is against the assignment of an increased rating for either service connected knee disability, and the findings needed for increased compensation for either knee are not currently demonstrated.  As reflected in the decision above, the Board has found no variation in the symptomatology or clinical findings associated with the service connected knee disabilities which would warrant the assignment of a staged rating.  See Hart, supra.  In short, because the preponderance of the evidence is against the appellant's claims for increased ratings for the service connected knee disabilities, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.   See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for migraine headaches is denied. 

Entitlement to a rating in excess of 20 percent for chondromalacia of the left knee, post partial lateral meniscectomy, is denied. 

Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee is denied.  


REMAND

With respect to the issue of TDIU listed on the first page above, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is one aspect of an increased rating claim when such a claim is raised by a Veteran or otherwise reasonably raised by the record.  The Board observes that a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) was submitted in April 2009.  Therefore, the Board finds the record has reasonably raised the issue of entitlement to a TDIU as an element in connection with the claims for increased ratings for the service-connected knee disabilities.  As entitlement to a TDIU is an aspect to consider in connection with the Veteran's claims for increased ratings for his service connected knee disabilities, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the agency of original jurisdiction for proper development and adjudication.  Accordingly, the case is REMANDED for the following action:

Adjudicate the TDIU claim.  If the Veteran files an NOD in response, provide him and his representative with a Statement of the Case and an appropriate period for response.  Thereafter, if the Veteran files a Substantive Appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


